Citation Nr: 0904258	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2008 a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A written transcript of the hearing testimony is included in 
the record.

In September 2008, the Board remanded the case for 
examination of the veteran and a medical opinion.  The 
requested development has been completed and the Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's gout is not etiologically related to pes 
planus during service, or to any other disease or injury 
during the veteran's active service.  

2.  Gouty arthritis was not manifested during the first year 
after the veteran completed his active service.  


CONCLUSION OF LAW

Gout was not incurred in or aggravated by active military 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO, dated in November 2004, provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty-to-
assist letter was provided before the adjudication of his 
claim in April 2005.  The November 2004 letter did not 
provide notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, the veteran was not prejudiced because the claim is 
being denied and neither a rating nor an effective date will 
be assigned.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Arthritis, including gouty arthritis, may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  However, in 
this case, there is no competent medical evidence of gout 
being manifested within the first year after the veteran 
completed his active service.   

Discussion

The veteran contends that gout began during his active 
military service and was manifested by foot pain during 
service.  As a lay witness, the veteran is competent to 
report that he experienced foot pain during service.  
However, he does not have the medical training and experience 
to make a diagnosis based on his symptoms.  That requires the 
expertise of a trained medical professional.  38 C.F.R. 
§ 3.159; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this case, on the pre-induction examination of March 1970, 
a doctor noted the veteran had pes planus or flat feet.  That 
diagnosis was confirmed by X-ray studies.  In September 1970, 
he was issued arch supports.  About 3 weeks later, in October 
1970, it was noted that the supports were little help and he 
continued to have arch pain.  The veteran was evaluated at 
the orthopedic clinic in November 1970 and at the podiatry 
clinic in January 1971.  Pes planus was found by both 
clinicians.  

The veteran was seen at a VA clinic, in January 1975, for 
complaints including foot pain.  He was found to have flat 
feet and the impression was pes planus, bilateral.  This was 
confirmed by X-ray studies.  

A VA clinical record, dated in September 1978, shows the 
veteran complained of right ankle pain and swelling of the 
right foot following a possible insect bite.  A local doctor 
had prescribed penicillin and elevation.  Examination 
disclosed moderate swelling of the right foot and an old 
laceration at the lateral malleolus.  X-rays revealed 
generalized soft tissue swelling.  The diagnosis was right 
foot with mild swelling.  

In August 1984, the veteran was seen for complaints of back 
pain.  There were no foot complaints.  

In October 1987, the veteran sought to reopen a claim for 
service connection for pes planus, reporting that he had 
developed gout and been treated in July 1987.  

Private physicians' records have been obtained.  Records from 
S. R. W., M.D. cover the period from February 1999 to April 
2004.  Records from K. U., M.D., go from October 1999 to May 
2002.  They reflect diagnoses and treatment for gout.  They 
do not connect gout to the veteran's pes planus or his 
military service.  

VA clinical notes, from December 2001 to April 2005, also 
reflect diagnoses and treatment for gout, without connecting 
the gout to the veteran's pes planus or his military service.  

In August 2008, the veteran appeared before the undersigned 
and gave sworn testimony.  The veteran reported that his feet 
hurt during service.  He testified that he was originally 
required to wear boots and had to run, but was later allowed 
to wear low quarters.  He was a supply specialist.  The 
veteran also testified of his current symptoms and treatment.  
He stated that none of his current doctors had given an 
opinion concerning the relationship of gout to his military 
service, but did say that he had gout for awhile.  In 
addition to other information, the veteran reported that he 
did not have foot problems before service.  

In November 2008, the veteran's feet were examined and a 
medical opinion obtained.  X-rays revealed mild to moderate 
pes planus on either side, as well as mild degenerative joint 
disease at the first metatarsophalangeal joint on either 
side.  The examiner reviewed the claims file and discussed 
the veteran's history.  Examination led to diagnoses of rigid 
pes planus and gout.  The examiner expressed a medical 
opinion based on his review of the claims folder and medical 
records, as well as his examination of the veteran.  He 
stated that he was unable to make a connection.  The examiner 
explained that the veteran clearly had his current rigid pes 
planus in service, which explained his lack of response to 
arch supports.  It was the doctor's opinion that it was 
extremely unlikely that the veteran's bilateral pes planus 
was connected causally in any fashion to the veteran's 
current gout.  The examiner further explained that pes planus 
was an acquired condition and was most likely primarily 
genetic in origin, whereas gout was a medical condition based 
on excessive accumulation of uric acid products in the blood 
stream and had little or nothing to do with a physical 
problem such a bilateral pes planus.  

Conclusion

Pes planus or flat feet were repeatedly diagnosed in service.  
The veteran now seeks to second-guess those diagnoses and 
asserts that the pain was due to gout instead of or in 
addition to his pes planus.  However, as a lay witness, he 
does not have the medical training and experience required to 
diagnose the symptoms in service or to challenge the 
diagnoses made in service.  Importantly, no physician or 
other medical professional has indicated that the foot pain 
in service was due to gout.  

The earliest record of gout was made in 1987, some 15 years 
after service, and there is no competent medical opinion 
linking it to service.   

It may seem to a lay witness that since both pes planus and 
gout have foot symptoms they must be related.  However, no 
competent medical professional has made such a connection.  
VA has obtained a medical opinion and that opinion is against 
a connection.  After reviewing the record and examining the 
veteran, a physician explained that pes planus involves the 
structure of the foot, while gout involves the blood stream.  
The Board finds that the explanation is reasonable in light 
of the evidence and it is persuasive.  

In this case, the medical records and the November 2008 VA 
examination and medical opinion constitute to preponderance 
of competent medical evidence.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for gout is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


